Mr. Justice Scholfield delivered the opinion of the court. Abstract of the Decision. 1. Appeal and ebbob, § 512*—sufficiency of objections to questions ashed of expert. An objection that questions asked of an expert were irrelevant and immaterial does not save for review the question whether they were strictly hypothetical. 2. Appeal and ebbob, § 512*—when sufficiency of hypothetical questions not saved for review. The sufficiency of hypothetical questions cannot be considered on review where the missing element or inaccuracy is not pointed out in the objection or in the argument in the Appellate Court. 3. Municipal coepobations, § 1122*—when city liable for fall of tower. Where a city improperly constructs a fire alarm tower and the property of an adjoining owner is damaged by the falling thereof during a windstorm, the city is liable though the storm was unusual. 4. Appeal and ebbob, § 1421*—effect of errors in decisions doing substantial justice. Courts will not grant a new trial or reverse a judgment for error in admission or rejection of evidence or in the giving of improper instructions, if it appears from the entire record that justice has been done.